DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emmanuel Rivera (Reg. No. 45,760) on November 2, 2021.
The application has been amended as follows: 

Claim 1.	(Currently Amended)	A computer-implementable method for augmented reality detection of enterprise systems in a data center, the method comprising: 
capturing a view of an enterprise system and objects of the enterprise system; 
detecting structural areas of the enterprise system and the objects of the enterprise system; 
adding bounding boxes to the view of the enterprise system representing the structural areas; 
determining orientation in three-dimensional space of the structural areas; [[and]] 
determining depth of the structural areas based on the determined orientation in the three-dimensional space; and 
providing encrypted communication via a nonce to an augmented reality detection system of information as to view, the structural areas, the orientation in the three-dimensional space of the structural areas, and the depth of the structural areas. 



Claim 3.	(Original)	The method of claim 2, wherein the visual capture incudes additional information as to the enterprise system and/or the objects of the enterprise system. 

Claim 4.	(Previously Presented)	The method of claim 1, wherein the detecting structural areas and adding bounding boxes is performed by an object detection model. 

Claim 5.	(Currently Amended)	The method of claim 1, wherein the determining orientation further comprises refining the bounding boxes representing the structural areas. 

Claim 6.	(Original)	The method of claim 1, wherein the determining orientation uses accelerometer data relative to the captured view. 

Claim 7.	(Currently Amended)	The method of claim 1, wherein the depth of the structural areas is determined using focal point of a camera that captures the view and relative received signal strength indicator (RSSI) values to an access point. 

Claim 8.	(Currently Amended)	A system comprising: 
a processor; 
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for augmented reality detection of enterprise systems in a data center and comprising instructions executable by the processor and configured for: 
capturing a view of an enterprise system and objects of the enterprise system; 
detecting structural areas of the enterprise system and the objects of the enterprise system; 
of the enterprise system representing the structural areas; 
determining orientation in three-dimensional space of the structural areas; [[and]] 
determining depth of the structural areas based on the determined orientation in the three-dimensional space; and 
providing encrypted communication via a nonce to an augmented reality detection system of information as to view, the structural areas, the orientation in the three-dimensional space of the structural areas, and the depth of the structural areas. 

Claim 9.	(Original)	The system of claim 8, wherein the capturing further comprises a visual capture of physical image markers on the enterprise system. 

Claim 10.	(Original)	The system of claim 9, wherein the visual capture incudes additional information as to the enterprise system and/or the objects of the enterprise system. 

Claim 11.	(Previously Presented)	The system of claim 8, wherein the detecting structural areas and adding bounding boxes is performed by an object detection model. 

Claim 12.	(Currently Amended)	The system of claim 8, wherein the determining orientation further comprises refining the bounding boxes representing the structural areas. 

Claim 13.	(Original)	The system of claim 8, wherein the determining orientation uses accelerometer data relative to the captured view. 

Claim 14.	(Currently Amended)	The system of claim 8, wherein the depth of the structural areas is determined using focal point of a camera that captures the view and relative received signal strength indicator (RSSI) values to an access point. 

Claim 15.	(Currently Amended)	A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: 

detecting significant areas of the enterprise system and the objects of the enterprise system;
adding bounding boxes to the view of the enterprise system representing the structural areas; 
determining orientation in three-dimensional space of the structural areas; [[and] 
determining depth of the structural areas based on the determined orientation in the three-dimensional space; and 
providing encrypted communication via a nonce to an augmented reality detection system of information as to view, the structural areas, the orientation in the three-dimensional space of the structural areas, and the depth of the structural areas. 

Claim 16.	(Original)	The non-transitory, computer-readable storage medium of claim 15, wherein the capturing further comprises a visual capture of physical image markers on the enterprise system. 

Claim 17.	(Previously Presented)	The non-transitory, computer-readable storage medium of claim 15, wherein the detecting structural areas and adding bounding boxes is performed by an object detection model. 

Claim 18.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 15, wherein the determining orientation further comprises refining the bounding boxes representing the structural areas. 

Claim 19.	(Original)	The non-transitory, computer-readable storage medium of claim 15, wherein the determining orientation uses accelerometer data relative to the captured view. 

Claim 20.	(Original)	The non-transitory, computer-readable storage medium of claim 15, wherein the depth of the structural areas is determined using focal point of a camera that captures the view and relative received signal strength indicator (RSSI) values to an access point.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches that it was known at the time the application was filed to use image analysis to capture and recognize the objects present in a database location.
However, the prior art, alone or in combination, does not appear to teach or suggest providing encrypted communication via a nonce to an augmented reality detection system of information as to view, the structural areas, the orientation in the three-dimensional space of the structural areas, and the depth of the structural areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Soo Shin/Primary Examiner, Art Unit 2667